Citation Nr: 0725195	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William  J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1993 to August 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August and September 2004 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In July 2006, a Travel Board hearing was held at the RO 
conducted by the undersigned Veterans Law Judge. At the 
hearing, the veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO. 38 C.F.R. §§ 
19.37, 20.1304 (2006).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for multiple sclerosis, 
and asserts that multiple sclerosis was initially symptomatic 
during military service, manifested by problems with her 
eyesight. Service medical records confirm that the veteran 
received treatment for complaints of reduced visual acuity. 
While service records reveal treatment for myopia, a 
congenital or developmental disability, other clinical 
assessments regarding her eyes are not entirely clear. It is 
noted that neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In addition, service connection may be granted on a 
presumptive basis, if multiple sclerosis is manifested to a 
compensable degree within 7 years following separation from 
service. 38 C.F.R. §§ 3.307, 3.309 (2006). The veteran also 
claims that her multiple sclerosis disorder was diagnosed 
sometime in 2002.  In view of the foregoing, additional 
clinical information would helpful in order to clarify the 
eye problems shown during service; their relationship, if 
any, to the veteran's multiple sclerosis; and determine the 
likely date of onset of her multiple sclerosis disorder.  

Concerning the veteran's service connected patellofemoral 
pain syndrome of the right and left knees, they are 
separately evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
tenosynovitis, which is rated on limitation of motion, and 
Diagnostic Code 5257, which is rated on impairment of a knee. 
The last VA medical examination of the veteran's knees was 
performed in April 2004, more than three years ago. Since 
that time the veteran has reported instability of the knee, 
and her testimony may suggest some increase in severity of 
her knee disorders. It is further noted that limitation of 
motion of a knee and instability may be separately evaluated. 
See ,VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOGCPREC 9-98 (August 14, 1998). Further clinical 
information would be helpful to evaluate the veteran's knee 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should request that the 
veteran identify all medical treatment 
that she has received since her separation 
from active military service in August 
1995. After proper authorization, any 
medical information identified by the 
veteran, or in her possession, and not 
already obtained, should be procured and 
associated with the claims folder

 2.  The RO should arrange for the veteran 
to be afforded a VA medical examination by 
an appropriate examiner regarding her 
multiple sclerosis disorder. The VA claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination. The examiner should review all 
pertinent medical records and obtain a 
history of the condition from the veteran. 
The examiner should then determine whether 
it is as least as likely as not (a 50 
percent or higher degree of probability) 
that the veteran's multiple sclerosis is 
causally related to any injury or 
symptomatology documented in the service 
medical records. The examiner is also 
requested to opine as to the likely date of 
onset of the veteran's multiple sclerosis. 
Any opinions expressed must be supported by 
a complete rationale.

3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic examination 
to determine the nature and current 
severity of her patellofemoral syndrome of 
the right and left knees. The VA claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination. All indicated tests and 
studies, to include X-rays, and range of 
motion testing of the knees, expressed in 
degrees, should be performed. The examiner 
must describe all symptomatology of the 
knees, to include whether there is any 
instability, weakness, fatigability, 
incoordination, or flare-ups. Instability 
testing of each knee should be performed, 
and any instability shown should be stated 
in terms of either slight, moderate, or 
severe instability.  With respect to any 
subjective complaints of knee pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the each knee, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected right and left knee 
patellofemoral syndrome, or the presence or 
absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to each service-connected 
knee. The rationale for opinions expressed 
must also be provided.

4.  The veteran's claims should then be 
readjudicated. If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a SSOC which addresses all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC. The veteran 
should be given the opportunity to respond 
to the SSOC. Thereafter, the case should be 
returned to the Board for appellate review.

		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



